Citation Nr: 0316331	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant served on active duty from May 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which 
determined that new and material evidence to sufficient to 
reopen a claim for service connection for residuals of a head 
injury had not been presented.

A Board videoconference hearing was held in June 2001, before 
Michael D. Lyon, the Board Member rendering this decision, 
sitting in Washington, DC. The Board Member had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000). A transcript of 
the hearing testimony is on file.

In an August 2001 decision, the Board denied the appellant's 
appeal of the issue as stated above.  The appellant appealed 
the Board's decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  In December 2002, the Court 
remanded the case to the Board for readjudication and the 
issuance of a new decision.  The appellant was notified of 
the Court's decision in a March 2003 letter.  One of the 
reasons for which the Court remanded the case to the Board 
was compliance with the Veterans Claims Assistance Act (VCAA) 
of 2000 requirements of Notice and Assistance.

In an effort to comply with the Court's remand, the Board, 
under authority previously in effect, notified the appellant, 
in the March 2003 letter, of the Court's decision and asked 
the appellant if he had additional evidence he desired the 
Board to consider.  This action was undertaken pursuant to 
regulations then in effect.  See, e.g., 38 C.F.R. § 19.9 
(2002).  That authority, however, has been removed or 
restricted in terms of the authority to send such letters.  
In Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Court of Appeals for the Federal Circuit held that, in most 
cases, the Board does not, in the absence of a waive from the 
appellant, have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.  The decision also issued restrictions on 
the Board with regards to sending letters of notice of the 
VCAA.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the appellant has not been provided with 
the requisite notice of the provisions of the VCAA and VA's 
obligations thereunder, to include the Duty to Assist, even 
as concerns claims to reopen finally decided claims.  See 
38 C.F.R. § 3.159(c) (2002).  The notice provided to the 
appellant must, in addition to stating the general provisions 
of the VCAA, specifically inform the appellant what evidence 
is needed to reopen a finally decided claim and a clear 
explanation of what evidence the RO will attempt to obtain on 
behalf of the appellant and what evidence the appellant is 
expected to obtain and provide the RO.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.   Attempt to obtain, with the 
veteran's assistance as needed, medical 
records of treatment from the physicians 
noted in the appellant's May 2003 letter.  
Ask the appellant to identify any other 
persons or agencies who may have records 
or other evidence relevant to his claim.  
Attempts to obtain records should be 
documented in the claims folder.

3.  After obtaining all available records 
identified by the appellant, please 
assess them to determine if a VA medical 
examination is appropriate and, if so, 
schedule any necessary examination.

4.  After the above development is 
complete, readjudicate the appellant's 
claim in light of all evidence of record 
to determine if new and material evidence 
sufficient to reopen his claim has been 
submitted.  If the benefits sought remain 
denied, a supplemental statement of the 
case should be issued, and the appellant 
should have an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




